Citation Nr: 0111433	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-02 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating exceeding 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  He served for more than nine months as a 
combat support company commander in the Republic of Vietnam 
during the Vietnam era, and his awards and decorations 
include the Combat Infantryman Badge, denoting combat action.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The issue of entitlement to service connection for bilateral 
hearing loss will not be addressed in the present remand 
because the veteran withdrew its appeal, in a February 1999 
statement (VA Form 21-4138) that is of record.

The veteran and his representative appeared at a 
Videoconference Hearing that was held on December 14, 2000, 
before the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the service-connected PTSD is productive of 
occupational and social impairment, with reduced reliability 
and productivity due to symptoms including disturbances in 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.



CONCLUSION OF LAW

The schedular criteria for a 50 percent initial rating for 
the service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, 
Part 4, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction.  Accordingly, no further assistance to the 
veteran is warranted at this time.

The veteran contends that his service-connected PTSD is so 
severe as to warrant at least a 50 percent initial rating.

At the outset, the Board notes that the issue on appeal has 
been re-characterized as
a matter in which the veteran is seeking an initial rating 
higher than that originally assigned in an original grant of 
service connection, rather than as a regular increased rating 
issue.  The importance of the distinction rests on the fact 
that, in characterizing the issue as noted, VA is also 
recognizing, and evaluating, the potential for staged 
ratings.  See, Fenderson v. West, 12 Vet. App. 119 (1999).  A 
remand of this case at this time, for re-adjudication in 
accordance with Fenderson, is not necessary because it is 
evident that the benefit granted by the Board in this 
decision should be made effective back to the date when the 
veteran filed his claim for service connection for PTSD.

The Schedule provides for the current rating of 30 percent 
when the service-connected mental disorder is shown to be 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411.

A 50 percent rating may be warranted when the service-
connected mental disorder is shown to be productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411.

A 70 percent rating may be warranted when the service-
connected mental disorder is shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

A 100 percent (total) rating may be warranted when the 
service-connected mental disorder is shown to be productive 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411.

According to an August 1998 VA psychiatry examination report, 
the veteran indicated that he participated in active combat 
during the approximately ten months that he served as a 
company commander in the Republic of Vietnam during the 
Vietnam era.  He described the whole Vietnam experience as 
"stressful," with 130-degree temperatures, six months of 
rain, daily rocket attacks, and multiple stressors including 
witnessing the deaths of numerous friends, and witnessing the 
severe injuries suffered by a peer who had a grenade explode 
in his face.  The veteran denied any psychiatric treatment or 
hospitalization for PTSD, but reported receiving Valium for 
his nerves after a cerebrovascular accident (CVA), or stroke, 
that the record shows he suffered in September 1986.  The 
veteran gave a post-service work history as a vocational 
rehabilitation counselor for approximately 13 years until his 
retirement "sometime in 1986 or 1987," and said that he was 
currently divorced, and that he spent all his time by 
himself, "watching TV."

The above report also reveals complaints of flashbacks, 
nightmares, avoidance of situations and people that reminded 
him of Vietnam, insomnia, impaired concentration and memory, 
anhedonia, anorexia, irritability, startle responses to 
firecrackers and motorcycles, a feeling of detachment from 
other people, and hypervigilance.  On examination, his affect 
was constricted, his mood was irritable and depressed, and 
there was tearfulness when describing his Vietnam 
experiences.  Memory was impaired, as the veteran had 
difficulty remembering dates such as when he stopped working, 
when he had a stroke, and when he was born.  He was, however, 
oriented to person, place, month, and year, was able to 
abstract proverbs, do serial 7's, and remember three out of 
three objects after five minutes, but could not name any 
prior presidents.  The veteran denied auditory or visual 
hallucinations, delusions, paranoid ideations, suicidal or 
homicidal ideations, panic attacks, obsessions, and 
compulsions.  His insight was poor, and his judgment was 
fair.  

The above report further reveals diagnoses of chronic PTSD, 
recurrent, moderate depressive disorder, and alcohol 
dependence, in full remission, and Global Assessment of 
Functioning (GAF) scores of 60, for the present and past 
years, assigned separately for both the PTSD and the major 
depressive disorder.  Additionally, the examiner indicated 
that, while it was difficult to distinguish what portion of 
memory and concentration disturbance was secondary to the 
stroke, the PTSD, and the depression, the veteran did have 
the following DSM-IV criteria for PTSD:

? The person experienced, witnessed, or was confronted 
with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others. 
? The person's response involved intense fear, 
helplessness, or horror. 
? The traumatic event is persistently re-experienced by 
acting or feeling as if the traumatic event were 
recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and/or dissociative flashback 
episodes, including those that occur on awakening or 
when intoxicated).
? Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not 
present before the trauma), as indicated by: efforts to 
avoid thoughts, feelings, and/or conversations 
associated with the trauma; efforts to avoid activities, 
places, and/or people that arouse recollections of the 
trauma; markedly diminished interest or participation in 
significant activities; and feeling of detachment or 
estrangement from others.
? Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by irritability or 
outbursts of anger; difficulty concentrating; 
hypervigilance; and exaggerated startle response.
? Duration of the disturbance (symptoms listed above) is 
more than one month.
? The disturbance causes clinically significant distress 
and/or impairment in social, occupational, and/or other 
important areas of functioning.

According to a March 1999 VA psychiatric report, the veteran 
had an established diagnosis of PTSD, and the goal of the 
current evaluation was to determine which of his symptoms 
were attributed to the PTSD, and which were due to the CVA 
sustained in 1986.  The following symptoms were noted to be 
reported by the veteran:

1.  Flashbacks.
2.  Nightmares.
3.  Insomnia.
4.  Avoidance of war movies and 
Vietnamese people.
5.  Decreased appetite.
6.  Inability to concentrate.
7.  Difficulty remembering names.
8.  Difficulty coming up with words.
9.  Stuttering.
10.  Avoidance of people.

The above report also reveals that the veteran reported 
having completed a degree in psychology, and having last 
worked as a vocational rehabilitation counselor.  The veteran 
indicated that, during his last years of employment, he had 
had serious conflicts with his boss over his boss' reported 
lack of work ethic, and that the situation had become so 
severe that the veteran had started planning how to kill his 
boss by planting a bomb in his desk.  He finally decided 
against his plan because he did not want to hurt the 
secretaries.  In 1986, he suffered the above mentioned stroke 
that resulted in aphasia, memory loss, right hemiparesis, and 
left facial paralysis.  Thereafter, upon receipt of 
rehabilitation services, he had re-learned how to speak, 
drive, cook, and clean, but he remained socially withdrawn, 
had resumed drinking alcohol, and had stayed home for two 
years, only going to the store at night.  Currently, he said 
that he was divorced and that he rode around town, in his 
car, by himself, observing other people and wondering why he 
was by himself and why it was that he did not receive any 
visitors.  He still suffered flashbacks as before, and had 
gotten into the habit of riding his bicycle between midnight 
and 1 a.m., which had eliminated the nightmares.  Thereafter, 
he went to sleep (between 2 and 3 a.m.), and then slept for 
approximately four hours.

According to the above report, the veteran also indicated 
that he had a low self-image, that he still avoided people, 
and that his appetite had decreased.  Some of the changes 
noted since the stroke were lack of concentration, memory 
impairment, stuttering, and muffling of sounds when exposed 
to loud noises.  Regarding his occupational history, the 
veteran reported that he had worked as a carpenter's 
assistant, a social security disability examiner, a security 
systems salesman, and, more recently, as a vocational 
rehabilitation counselor, and that he had been unemployed 
since his stroke in 1986.  In terms of social activities, the 
veteran reported that he currently attended AA meetings and 
went to church.

The above report further reveals that, on mental status 
examination, the veteran had clear and coherent speech, 
normal psychomotor activity, a depressed mood, and a history 
of anxiety attacks, which were now infrequent and had 
consisted of shortness of breath and feelings of uselessness.  
The affect was depressed and tearful, but congruent with the 
mood.  Thoughts were well organized, and devoid of loose 
associations or flight of ideas.  There were no delusions 
present.  The veteran denied current suicidal or homicidal 
ideas, as well as visual and auditory hallucinations, and he 
was found to be alert and oriented to person, place, time, 
and situation.  He did have difficulty with his 
concentration, and was unable to perform serial 7's 
accurately.  However, he was able to spell the word "world" 
backwards.  Immediate and remote memory were intact, and the 
veteran was able to provide specific dates and details about 
his history, although he did have some difficulty with his 
recent memory, as he was only able to recall two out of three 
words after five minutes.  Judgment and insight were fair.  
The diagnoses, and the impression, were listed as follows:

DIAGNOSIS:

AXIS I:	Post-traumatic stress disorder, 
chronic (GAF=55).  Major 
depressive disorder, single 
episode, chronic (GAF=62).  
Dementia due to CVA (GAF = 60).  
Alcohol dependence in full 
remission.
AXIS II:	Deferred.
AXIS III:	Insulin-dependent diabetes 
mellitus, history of congestive 
heart failure, status post CVA.
AXIS IV:	Traumatic war experiences, 
employment difficulties, 
divorce, lack of family 
support, multiple health 
problems.
AXIS V:	GAF = 50 (current).

IMPRESSION:

[The veteran]'s baseline (since August of 
1998 evaluation) has remained essentially 
the same.  If one refers back to the list 
under "presenting problems," items 1 
through 5 are in my opinion attributed to 
the post-traumatic stress disorder and 
items 6 - 10 are associated with the CVA.  
[The veteran] was able to physically 
rehabilitate himself enough to maintain 
his independence although obviously he 
will not be able to regain employment 
status.  I believe that his limitations 
are due to the depression and the social 
isolation, which originated with his 
post-traumatic stress disorder and were 
exacerbated by the further disability 
imposed by the CVA.

The record further shows that, pursuant to a 
recommendation/referral from the above VA examiner, the 
veteran started receiving VA outpatient psychiatric treatment 
shortly thereafter.  On initial consultation in March 1999, 
the veteran 
reported nightmares of his combat experiences, flashbacks 
about twice per week, poor sleep, with frequent awakening, 
irritability, and isolation, and indicated that he had had 
all these symptoms since his return from Vietnam.  The 
veteran had an appropriate affect, with no delusions or 
hallucinations, but he had a "lonely" and despondent mood, 
with nightmares, flashbacks, insomnia, isolation, startle 
responses, and irritability.  The assessment of PTSD was 
confirmed, and it was noted that the veteran would undergo 
individual therapy, as he "does not feel he will tolerate 
group therapy."

VA outpatient medical records dated between April and June 
1999 reveal additional VA psychiatric treatment for the 
diagnosed PTSD, with reported symptoms including sleep 
disturbance, frequent self-loathing thoughts, social 
isolation, difficulty connecting with others, tearfulness, 
depressed mood, and unchanged nightmares and flashbacks.

At the December 2000 Videoconference Hearing, the veteran 
stated that he suffered from two to three flashbacks a day, 
constant nightmares, and poor sleep, and that he basically 
spent his days "riding around town" for four to six hours, 
without any specific place to go or thing to do.  He said 
that he avoided Vietnamese people, because they would remind 
him of his combat experiences in Vietnam.  He further stated 
that his appetite had significantly decreased, and that his 
social life basically consisted of attending AA meetings and, 
more recently, going to church, where he sat in a corner, 
isolating himself as much as possible from other people.  The 
veteran reported essentially no social contact with his 
relatives and said that, in hindsight, he had come to realize 
that his difficulties in his last job had been due to his 
yet-to-be-diagnosed PTSD.  Regarding additional symptoms that 
he believed entitled him to an initial rating exceeding 30 
percent, the veteran said that he also suffered from panic 
attacks and suicidal ideations.

As discussed above, the veteran is a combat veteran with a 
well-established diagnosis of PTSD and current symptoms 
including depression, flashbacks, nightmares, social 
isolation, startle responses, avoidance of situations and 
people that would remind him of his war experiences, 
irritability, tearfulness, and a history of anxiety/panic 
attacks, and he has submitted credible testimony addressing 
the severity of these symptoms.  The veteran has additional 
disability that was caused by the CVA that he suffered in 
1986, but this fact notwithstanding, the VA psychiatrist who 
examined him in March 1999 opined that "his limitations are 
due to the depression and the social isolation, which 
originated with his [PTSD] and were exacerbated by the 
further disability imposed by the CVA [emphasis supplied]."  
In the Board's opinion, the veteran's current 
"limitations," even when considered apart from any 
additional disability caused by the 1986 CVA, are shown to 
include difficulty in establishing and maintaining effective 
work and social relationships:  The GAF score of 55 that was 
assigned to the veteran's PTSD is a score that is warranted, 
according to the provisions of the DSM-IV, when there are 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.

In view of the above, the Board finds, resolving any 
reasonable doubt in favor of the veteran, that the service-
connected PTSD is productive of occupational and social 
impairment, with reduced reliability and productivity due to 
symptoms including disturbances in motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Thus, the Board concludes that the 
schedular criteria for a 50 percent initial rating for the 
service-connected PTSD have been met in this case.  (Higher 
ratings for the service-connected PTSD are not warranted 
because the schedular criteria for such higher ratings, which 
include evidence of intermittently illogical, obscure, or 
irrelevant speech, spatial disorientation, neglect of 
personal appearance and hygiene, and disorientation to time 
and place, are not shown to be met.)


ORDER

A 50 percent initial rating for the service-connected PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



